759 N.W.2d 391 (2009)
ATTORNEY GENERAL, Plaintiff-Appellant,
v.
MICHIGAN PUBLIC SERVICE COMMISSION and Consumers Energy Company, Defendants-Appellees.
Docket No. 136506. COA No. 275135.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the application for leave to appeal the April 10, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The miscellaneous motion is GRANTED.